                           Case 2:20-cv-00461-KJD-BNW Document 34 Filed 07/07/20 Page 1 of 12


                     1       GARMAN TURNER GORDON LLP                 K&L GATES LLP
                             GREGORY E. GARMAN, ESQ.                  THOMAS E. BIRSIC, ESQ.
                     2       Nevada Bar No. 6654                      (Admitted Pro Hac Vice)
                             Email: ggarman@gtg.legal                 Email: thomas.birsic@klgates.com
                     3       TALITHA GRAY KOZLOWSKI, ESQ.             PAUL C. FUENER, ESQ.
                             Nevada Bar No. 9040                      (Admitted Pro Hac Vice)
                     4       Email: tgray@gtg.legal                   Email: paul.fuener@klgates.com
                             TERESA M. PILATOWICZ, ESQ.               K&L Gates Center
                     5       Nevada Bar No. 9605                      210 Sixth Avenue
                             Email: tpilatowicz@gtg.legal             Pittsburgh, Pennsylvania 15222-2613
                     6       7251 Amigo Street, Suite 210             Tel: (412) 355-6500
                             Las Vegas, Nevada 89119
                     7       Tel: (725) 777-3000                      GHANDI DEETER BLACKHAM
                             Attorneys for EB Holdings II, Inc.       SHARA L. LARSON, ESQ.
                     8                                                Nevada Bar No. 7786
                                                                      Email: shara@ghandilaw.com
                     9                                                725 S. 8th St., Suite 100
                                                                      Las Vegas, Nevada 89101
                   10                                                 Tel: (702) 878-1115
                                                                      Attorneys for QXH II, Inc.
                   11

                   12                                 UNITED STATES DISTRICT COURT

                   13                                        DISTRICT OF NEVADA

                   14       In re:                                     Chapter 11

                   15       EB HOLDINGS II, INC.,                      Case No.: BK-S-19-16364-MKN

                   16                       Debtor.                    Adv. Pro. No. 20-01010-MKN
                   17                                                  Case No. 2:20-cv-00461-KJD-BNW
                            EB HOLDINGS II, INC. and QXH II, INC.,
                   18

                   19                          Plaintiffs,
                            v.
                   20                                                   STIPULATED ORDER WITHDRAWING
                            ILLINOIS NATIONAL INSURANCE                        PENDING MOTION
                   21       COMPANY, CONTINENTAL
                            CASUALTY COMPANY, FEDERAL
                   22       INSURANCE COMPANY, BEAZLEY
                            INSURANCE COMPANY, INC., AXIS
                   23       INSURANCE COMPANY, ACE
                            AMERICAN INSURANCE COMPANY,
                   24       IRONSHORE INDEMNITY INC.,
                            FREEDOM SPECIALTY INSURANCE
                   25       COMPANY, ARCH INSURANCE
                            COMPANY and ASPEN SPECIALTY
                   26       INSURANCE COMPANY,
                   27                          Defendants.
                   28
GARMAN TURNER GORDON
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                           Case 2:20-cv-00461-KJD-BNW Document 34 Filed 07/07/20 Page 2 of 12


                     1             IT IS HEREBY STIPULATED and AGREED, by and between Plaintiffs EB Holdings II,

                     2      Inc. (“EBH”), by and through its counsel, the law firm of Garman Turner Gordon LLP, QXH II,

                     3      Inc. (“QXH II,” and together with EBH, the “Insureds”), by and through its counsel, the law firms

                     4      of K&L Gates LLP and Ghandi Deeter Blackham, and Beazley Insurance Company, Inc.

                     5      (“Beazley”), by and through its counsel, the law firm of Christian, Kravitz, Dichter, Johnson &

                     6      Sluga, PLLC, as follows:

                     7             WHEREAS, on September 30, 2019, EBH filed its Chapter 11 bankruptcy petition in the

                     8      United States Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”), thereby

                     9      commencing chapter 11 case no. 19-16364-MKN.

                   10              WHEREAS, on January 16, 2020, EBH and QXH II filed a Complaint in the Bankruptcy

                   11       Court, thereby commencing adversary proceeding no. 20-01010-MKN (the “Adversary”).

                   12              WHEREAS, on March 4, 2020, Beazley filed Beazley Insurance Company, Inc.’s Motion

                   13       to Withdraw Reference [ECF No. 1] (the “Beazley’s Motion to Withdraw the Reference”), thereby

                   14       commencing District Court case number 2:20-cv-00461-KDJ-BNW.

                   15              WHEREAS, on March 20, 2020, an Order Consolidating Cases [ECF No. 7] was entered

                   16       in District Court case number 2:20-cv-00461-KDJ-BNW consolidating District Court case

                   17       numbers 2:20-cv-00492-APG-NJK and 2:20-cv-00491-KJD-BNW with lead District Court case

                   18       number 2:20-cv-00461-KJD-BNW.

                   19              WHEREAS, on June 24, 2018, the Stipulation Dismissing Defendant Beazley Insurance

                   20       Company, Inc. Without Prejudice (the “Stipulation”) was filed in the Adversary. The Stipulation,

                   21       attached hereto as Exhibit 1, provided for the withdrawal of the Motion to Withdraw the Reference

                   22       and a related pleading and for the dismissal of the Insureds’ claims against Beazley without

                   23       prejudice.

                   24              WHEREAS, the Stipulation was approved by entry of the Order of the Bankruptcy Court

                   25       on June 25, 2020 (the “Dismissal Order”). A copy of the Dismissal Order is attached hereto as

                   26       Exhibit 2.

                   27

                   28
GARMAN TURNER GORDON                                                       2
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                           Case 2:20-cv-00461-KJD-BNW Document 34 Filed 07/07/20 Page 3 of 12


                     1             NOW, THEREFORE, the Insureds and Beazley hereby stipulate and agree that Beazley’s

                     2      Motion to Withdraw the Reference is hereby withdrawn, with the parties to bear their own fees

                     3      and costs.

                     4             Dated this 25th day of June, 2020.

                     5       GARMAN TURNER GORDON LLP                        K&L GATES LLP

                     6

                     7       By: /s/ Talitha Gray Kozlowski                  By: /s/ Paul C. Fuener
                                 GREGORY E. GARMAN, ESQ.                         THOMAS E. BIRSIC, ESQ.
                     8           TALITHA GRAY KOZLOWSKI, ESQ.                    PAUL C. FUENER, ESQ.
                                 TERESA M. PILATOWICZ, ESQ.                      K&L Gates Center
                     9           7251 Amigo Street, Suite 210                    210 Sixth Avenue
                                 Las Vegas, Nevada 89119                         Pittsburgh, Pennsylvania 15222
                   10            Attorneys for EB Holdings II, Inc.
                                                                             GHANDI DEETER BLACKHAM
                   11                                                           SHARA L. LARSON, ESQ.
                                                                                725 S. 8th Street, Suite 100
                   12                                                           Las Vegas, Nevada 89101
                                                                                Attorneys for QXH II, Inc.
                   13
                             CHRISTIAN, KRAVITZ, DICHTER,
                   14        JOHNSON & SLUGA, PLLC

                   15

                   16        By: /s/ Gena L. Sluga
                                 STEPHEN M. DICHTER, ESQ.
                   17            GENA L. SLUGA, ESQ.
                                 L. RENEE GREEN, ESQ.
                   18            8985 Eastern Avenue, Suite 200
                                 Las Vegas, Nevada 89123
                   19            Attorneys for Beazley Insurance
                                 Company, Inc.
                   20
                   21

                   22

                   23
                                                                               IT IS SO ORDERED:
                   24

                   25

                   26
                                                                               UNITED STATES DISTRICT JUDGE
                   27
                                                                               DATED :7/7/2020
                   28
GARMAN TURNER GORDON                                                     3
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
Case 2:20-cv-00461-KJD-BNW Document 34 Filed 07/07/20 Page 4 of 12




                      EXHIBIT 1




                      EXHIBIT 1
                            Case2:20-cv-00461-KJD-BNW
                           Case  20-01010-mkn Doc 156 Document
                                                       Entered 06/24/20
                                                               34 Filed15:48:34
                                                                        07/07/20 Page
                                                                                 Page 15 of
                                                                                         of 412


                     1       GARMAN TURNER GORDON LLP                K&L GATES LLP
                             GREGORY E. GARMAN, ESQ.                 THOMAS E. BIRSIC, ESQ.
                     2       Nevada Bar No. 6654                     (Admitted Pro Hac Vice)
                             Email: ggarman@gtg.legal                Email: thomas.birsic@klgates.com
                     3       TALITHA GRAY KOZLOWSKI, ESQ.            PAUL C. FUENER, ESQ.
                             Nevada Bar No. 9040                     (Admitted Pro Hac Vice)
                     4       Email: tgray@gtg.legal                  Email: paul.fuener@klgates.com
                             TERESA M. PILATOWICZ, ESQ.              K&L Gates Center
                     5       Nevada Bar No. 9605                     210 Sixth Avenue
                             Email: tpilatowicz@gtg.legal            Pittsburgh, Pennsylvania 15222-2613
                     6       7251 Amigo Street, Suite 210            Tel: (412) 355-6500
                             Las Vegas, Nevada 89119
                     7       Tel: (725) 777-3000                     GHANDI DEETER BLACKHAM
                             Attorneys for EB Holdings II, Inc.      SHARA L. LARSON, ESQ.
                     8                                               Nevada Bar No. 7786
                                                                     Email: shara@ghandilaw.com
                     9                                               725 S. 8th St., Suite 100
                                                                     Las Vegas, Nevada 89101
                   10                                                Tel: (702) 878-1115
                                                                     Attorneys for QXH II, Inc.
                   11
                                                 UNITED STATES BANKRUPTCY COURT
                   12
                                                      FOR THE DISTRICT OF NEVADA
                   13
                            In re:                                    Chapter 11
                   14
                            EB HOLDINGS II, INC.,                     Case No.: BK-S-19-16364-MKN
                   15

                   16                       Debtor.

                   17                                                 Adv. Pro. No. 20-01010-MKN
                            EB HOLDINGS II, INC. and QXH II, INC.,
                   18
                                               Plaintiffs,
                   19
                            v.                                             STIPULATION DISMISSING
                   20                                                   DEFENDANT BEAZLEY INSURANCE
                            ILLINOIS NATIONAL INSURANCE                    COMPANY, INC. WITHOUT
                   21       COMPANY, CONTINENTAL                         PREJUDICE AND WITHDRAWING
                            CASUALTY COMPANY, FEDERAL                         PENDING MOTIONS
                   22       INSURANCE COMPANY, BEAZLEY
                            INSURANCE COMPANY, INC., AXIS
                   23       INSURANCE COMPANY, ACE
                            AMERICAN INSURANCE COMPANY,
                   24       IRONSHORE INDEMNITY INC.,
                            FREEDOM SPECIALTY INSURANCE
                   25       COMPANY, ARCH INSURANCE
                            COMPANY and ASPEN SPECIALTY
                   26       INSURANCE COMPANY,

                   27                          Defendants.
                   28
GARMAN TURNER GORDON
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                            Case2:20-cv-00461-KJD-BNW
                           Case  20-01010-mkn Doc 156 Document
                                                       Entered 06/24/20
                                                               34 Filed15:48:34
                                                                        07/07/20 Page
                                                                                 Page 26 of
                                                                                         of 412


                     1              IT IS HEREBY STIPULATED and AGREED, by and between Plaintiffs EB Holdings II,

                     2      Inc. (“EBH”), by and through its counsel, the law firm of Garman Turner Gordon LLP, QXH II,

                     3      Inc. (“QXH II,” and together with EBH, the “Insureds”), by and through its counsel, the law firms

                     4      of K&L Gates LLP and Ghandi Deeter Blackham, and Beazley Insurance Company, Inc.

                     5      (“Beazley”), by and through its counsel, the law firm of Christian, Kravitz, Dichter, Johnson &

                     6      Sluga, PLLC, as follows:

                     7              WHEREAS, on September 30, 2019, EBH filed its Chapter 11 bankruptcy petition in the

                     8      United States Bankruptcy Court for the District of Nevada, thereby commencing chapter 11 case

                     9      no. 19-16364-MKN.

                   10               WHEREAS, on January 16, 2020, EBH and QXH II filed a Complaint in the United States

                   11       Bankruptcy Court for the District of Nevada, thereby commencing this adversary proceeding,

                   12       adversary no. 20-01010-MKN (the “Adversary”).

                   13               WHEREAS, on March 3, 2020, Beazley filed Beazley Insurance Company, Inc.’s Motion

                   14       to Withdraw Reference [ECF No. 48] (the “Motion to Withdraw the Reference”), thereby

                   15       commencing District Court case number 2:20-cv-00461-KDJ-BNW.1

                   16               WHEREAS, on March 11, 2020, Beazley filed a Joinder in Illinois National Insurance

                   17       Company’s Motion to Dismiss Plaintiffs’ Complaint Under FRBP 12(b)(1) [ECF No. 80] (the

                   18       “Joinder”), arguing, inter alia, that Plaintiffs’ Complaint fails to state a justiciable cause of action

                   19       for declaratory relief against Beazley because the Complaint alleges that “[t]o date, the Insureds

                   20       have incurred substantial defense costs in connection with the GoldenTree Action and related

                   21       litigation, including in excess of $25,000,000 in attorneys’ fees and costs…,” and Beazley’s policy

                   22       attaches in excess of underlying policies with limits of liability totaling $50,000,000.

                   23               WHEREAS, Plaintiffs and Beazley have agreed to dismiss Plaintiffs’ Complaint without

                   24       prejudice, subject to the understanding that Plaintiffs will seek coverage from Beazley for the

                   25       claims at issue in the Complaint only upon an allegation by Plaintiffs of damages reaching the

                   26
                   27       1
                             A similar stipulated order is being filed in case number 2:20-cv-00461-KDJ-BNW, pending in the United States
                   28       District Court for the District of Nevada.

GARMAN TURNER GORDON                                                             2
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                            Case2:20-cv-00461-KJD-BNW
                           Case  20-01010-mkn Doc 156 Document
                                                       Entered 06/24/20
                                                               34 Filed15:48:34
                                                                        07/07/20 Page
                                                                                 Page 37 of
                                                                                         of 412


                     1      attachment point of Beazley’s policy; moreover, in the event that Plaintiff’s decide to pursue future

                     2      claims against Beazley, they agree to serve Beazley with a copy of any motion to amend the

                     3      complaint and to allow Beazley the opportunity to file a timely response to that motion.

                     4             WHEREAS, the Insureds and Beazley have agreed to dismiss Beazley from the Adversary

                     5      without prejudice and to vacate all pending matters by and between them, with each party to bear

                     6      its own attorneys’ fees and costs.

                     7             NOW, THEREFORE, subject to entry of an Order approving this Stipulation, the Insureds

                     8      and Beazley hereby stipulate and agree as follows:

                     9             1.        Beazley withdraws its Joinder [ECF No. 80] and Motion to Withdraw the Reference

                   10       [ECF No. 48];

                   11              2.        The Insureds’ claims against Beazley filed in this Adversary are dismissed without

                   12       prejudice; and

                   13              3.        The Insureds and Beazley shall each bear their own attorneys’ fees and costs

                   14       incurred to date with respect to the Adversary.

                   15              Dated this 24th day of June, 2020.

                   16

                   17        GARMAN TURNER GORDON LLP                             K&L GATES LLP

                   18

                   19        By: /s/ Talitha Gray Kozlowski                       By: /s/ Paul C. Fuener
                                 GREGORY E. GARMAN, ESQ.                              THOMAS E. BIRSIC, ESQ.
                   20            TALITHA GRAY KOZLOWSKI, ESQ.                         PAUL C. FUENER, ESQ.
                                 TERESA M. PILATOWICZ, ESQ.                           K&L Gates Center
                   21            7251 Amigo Street, Suite 210                         210 Sixth Avenue
                                 Las Vegas, Nevada 89119                              Pittsburgh, Pennsylvania 15222
                   22            Attorneys for EB Holdings II, Inc.
                                                                                  GHANDI DEETER BLACKHAM
                   23                                                                SHARA L. LARSON, ESQ.
                                                                                     725 S. 8th Street, Suite 100
                   24                                                                Las Vegas, Nevada 89101
                                                                                     Attorneys for QXH II, Inc.
                   25

                   26
                   27

                   28
GARMAN TURNER GORDON                                                          3
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                            Case2:20-cv-00461-KJD-BNW
                           Case  20-01010-mkn Doc 156 Document
                                                       Entered 06/24/20
                                                               34 Filed15:48:34
                                                                        07/07/20 Page
                                                                                 Page 48 of
                                                                                         of 412


                     1       CHRISTIAN, KRAVITZ, DICHTER,
                             JOHNSON & SLUGA, PLLC
                     2

                     3
                             By: /s/ Gena L. Sluga
                     4           STEPHEN M. DICHTER, ESQ.
                                 GENA L. SLUGA, ESQ.
                     5           L. RENEE GREEN, ESQ.
                                 8985 Eastern Avenue, Suite 200
                     6           Las Vegas, Nevada 89123
                                 Attorneys for Beazley Insurance
                     7           Company, Inc.

                     8

                     9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
GARMAN TURNER GORDON                                               4
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
Case 2:20-cv-00461-KJD-BNW Document 34 Filed 07/07/20 Page 9 of 12




                      EXHIBIT 2




                      EXHIBIT 2
                            Case
                           Case   20-01010-mkn Doc 157Document
                                2:20-cv-00461-KJD-BNW   Entered 34
                                                                06/25/20
                                                                    Filed 11:05:57 Page 10
                                                                          07/07/20 Page 1 ofof312


                     1

                     2

                     3

                     4
                       Entered on Docket
                     5June 25, 2020
              ___________________________________________________________________
                     6
                             GARMAN TURNER GORDON LLP                K&L GATES LLP
                     7       GREGORY E. GARMAN, ESQ.                 THOMAS E. BIRSIC, ESQ.
                             Nevada Bar No. 6654                     (Admitted Pro Hac Vice)
                     8       Email: ggarman@gtg.legal                Email: thomas.birsic@klgates.com
                             TALITHA GRAY KOZLOWSKI, ESQ.            PAUL C. FUENER, ESQ.
                     9       Nevada Bar No. 9040                     (Admitted Pro Hac Vice)
                             Email: tgray@gtg.legal                  Email: paul.fuener@klgates.com
                   10        TERESA M. PILATOWICZ, ESQ.              K&L Gates Center
                             Nevada Bar No. 9605                     210 Sixth Avenue
                   11        Email: tpilatowicz@gtg.legal            Pittsburgh, Pennsylvania 15222-2613
                             7251 Amigo Street, Suite 210            Tel: (412) 355-6500
                   12        Las Vegas, Nevada 89119
                             Tel: (725) 777-3000                     GHANDI DEETER BLACKHAM
                   13        Attorneys for EB Holdings II, Inc.      SHARA L. LARSON, ESQ.
                                                                     Nevada Bar No. 7786
                   14                                                Email: shara@ghandilaw.com
                                                                     725 S. 8th St., Suite 100
                   15                                                Las Vegas, Nevada 89101
                                                                     Tel: (702) 878-1115
                   16                                                Attorneys for QXH II, Inc.
                   17                            UNITED STATES BANKRUPTCY COURT
                   18                                 FOR THE DISTRICT OF NEVADA
                   19       In re:                                    Chapter 11
                   20       EB HOLDINGS II, INC.,                     Case No.: BK-S-19-16364-MKN
                   21
                                            Debtor.
                   22
                                                                      Adv. Pro. No. 20-01010-MKN
                   23       EB HOLDINGS II, INC. and QXH II, INC.,
                   24                          Plaintiffs,
                   25       v.                                           ORDER DISMISSING DEFENDANT
                                                                         BEAZLEY INSURANCE COMPANY,
                   26       ILLINOIS NATIONAL INSURANCE                   INC. WITHOUT PREJUDICE AND
                            COMPANY, CONTINENTAL                        WITHDRAWING PENDING MOTIONS
                   27       CASUALTY COMPANY, FEDERAL
                            INSURANCE COMPANY, BEAZLEY
                   28       INSURANCE COMPANY, INC., AXIS
GARMAN TURNER GORDON
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                            Case
                           Case   20-01010-mkn Doc 157Document
                                2:20-cv-00461-KJD-BNW   Entered 34
                                                                06/25/20
                                                                    Filed 11:05:57 Page 11
                                                                          07/07/20 Page 2 ofof312


                     1      INSURANCE COMPANY, ACE
                            AMERICAN INSURANCE COMPANY,
                     2      IRONSHORE INDEMNITY INC.,
                            FREEDOM SPECIALTY INSURANCE
                     3      COMPANY, ARCH INSURANCE
                            COMPANY and ASPEN SPECIALTY
                     4      INSURANCE COMPANY,

                     5                                   Defendants.
                     6                 Plaintiffs EB Holdings II, Inc. (“EBH”), by and through its counsel, the law firm of Garman
                     7      Turner Gordon LLP, QXH II, Inc. (“QXH II,” and together with EBH, the “Insureds”), by and
                     8      through its counsel, the law firms of K&L Gates LLP and Ghandi Deeter Blackham, and Beazley
                     9      Insurance Company, Inc. (“Beazley”), by and through its counsel, the law firm of Christian,
                   10       Kravitz, Dichter, Johnson & Sluga, PLLC, entered into that certain Stipulation to Dismiss Beazley
                   11       Insurance Company, Inc. Without Prejudice and Withdrawing Pending Motions (the
                   12       “Stipulation”).1 Good cause appearing therefore;
                   13                  IT IS HEREBY ORDERED that the Stipulation is approved in its entirety.
                   14                  IT IS FURTHER ORDERED that Beazley’s Joinder [ECF No. 80] and Motion to
                   15       Withdraw the Reference [ECF No. 48] are withdrawn.
                   16                  IT IS FURTHER ORDERED that the Insureds’ claims against Beazley filed in this
                   17       Adversary are dismissed without prejudice.
                   18                  IT IS FURTHER ORDERED that the Insureds and Beazley shall each bear their own
                   19       attorneys’ fees and costs incurred to date with respect to the Adversary.
                   20                  IT IS SO ORDERED.
                   21           GARMAN TURNER GORDON LLP                                    K&L GATES LLP
                   22

                   23           By: /s/ Talitha Gray Kozlowski                              By: /s/ Paul C. Fuener
                                    GREGORY E. GARMAN, ESQ.                                     THOMAS E. BIRSIC, ESQ.
                   24               TALITHA GRAY KOZLOWSKI, ESQ.                                PAUL C. FUENER, ESQ.
                                    TERESA M. PILATOWICZ, ESQ.                                  K&L Gates Center
                   25               7251 Amigo Street, Suite 210                                210 Sixth Avenue
                                    Las Vegas, Nevada 89119                                     Pittsburgh, Pennsylvania 15222
                   26               Attorneys for EB Holdings II, Inc.
                   27
                            1
                   28           All capitalized, undefined terms shall have the meanings ascribed to them in the Stipulation.

GARMAN TURNER GORDON                                                                    2
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
                            Case
                           Case   20-01010-mkn Doc 157Document
                                2:20-cv-00461-KJD-BNW   Entered 34
                                                                06/25/20
                                                                    Filed 11:05:57 Page 12
                                                                          07/07/20 Page 3 ofof312


                     1       CHRISTIAN, KRAVITZ, DICHTER,              GHANDI DEETER BLACKHAM
                             JOHNSON & SLUGA, PLLC                        SHARA L. LARSON, ESQ.
                     2                                                    725 S. 8th Street, Suite 100
                                                                          Las Vegas, Nevada 89101
                     3                                                    Attorneys for QXH II, Inc.
                             By: /s/ Gena L. Sluga
                     4           STEPHEN M. DICHTER, ESQ.
                                 GENA L. SLUGA, ESQ.
                     5           L. RENEE GREEN, ESQ.
                                 8985 Eastern Avenue, Suite 200
                     6           Las Vegas, Nevada 89123
                                 Attorneys for Beazley Insurance
                     7           Company, Inc.

                     8

                     9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
GARMAN TURNER GORDON                                               3
7251 Amigo St., Ste. 210
 Las Vegas, NV 89119
     725-777-3000
